Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Track and hold system.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,713,534 ("Masters") in view of U.S. Patent Publication No. 2016/0380595 ("Finlinson").
Regarding claim 1, Masters discloses a measurement circuit comprising: 

a regulation circuit (200, Fig. 5) having a first switch (220, Fig. 5) configured to selectively couple the regulation circuit to regulate the input to a first value during a first time interval (col. 10, lines 60-61 states node 110 [input] is at a constant value during ambient light excitation) and to selectively decouple the regulation circuit from regulating the input during a second time interval wherein the measurement circuit receives a measurement signal at the input within the second time interval but not during the first time interval (col. 11, lines 35-36 states switches 220 and 320 have the same polarity action, and col. 10, line 68 states the sample and hold circuit is disconnected when the emitter is activated, therefore both circuits are disconnected when the emitter is activated); 
a sampling circuit (300, Fig. 5) having a circuit configured to selectively couple the sampling circuit to receive the input signal (Col. 10, lines 58-60) and to form a compensation signal that is representative of the input signal (col. 11, lines 1-2) wherein the sampling circuit forms the compensation signal while the regulation circuit is regulating the input to the first value (col. 11, lines 35-36 states switches 220 and 320 have the same polarity action) and wherein the sampling circuit is decoupled from receiving the input signal in response to the regulation circuit being decoupled from regulating the input (col. 10, line 68 states the sample and hold circuit is disconnected when the emitter is activated); and 
the sampling circuit configured to selectively apply the compensation signal to the input (col. 11 lines 14-17) for at least a portion of the second time interval wherein the measurement circuit receives the measurement signal to be measured at the input for the portion of the 
Masters does not explicitly disclose that the sampling circuit has a variable impedance circuit that can increase its impedance.
However, Finlinson discloses a sampling circuit (S/H 302, Fig. 5) with a variable impedance circuit that can increase its impedance (paragraphs [0063] and [0089] state the resistor of the S/H LP filter 302 is a MOS based resistance). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a variable resistance as disclosed by Finlinson in the sampling circuit of Masters in order to control the on-resistance and the cut-off frequency of the filter, as taught, known, and predictable.
Regarding claim 2, Masters in view of Finlinson discloses the measurement circuit of claim 1 and Masters further discloses the regulation circuit includes an amplifier (210, Fig. 5) coupled to receive the input signal and form an output signal on an output of the amplifier wherein the first switch (220, Fig. 5) is configured to couple the output of the amplifier to the input (switch 220 is part of the feedback loop).
Regarding claim 3, Masters in view of Finlinson discloses the measurement circuit of claim 1 wherein the sampling circuit (300, Fig. 5) stores a signal from the variable impedance circuit on a first capacitor (330, Fig. 5) to form the compensation signal (col. 11, lines 9-11).
Regarding claim 8, Masters in view of Finlinson discloses the measurement circuit of claim 1 wherein the sampling circuit is configured to form the compensation signal during a latter portion of the first time interval (col. 10 lines 58-66, the ambient signal is created during the latter part of the ambient excitation time interval when transferred to buffer 400 and 
Regarding claim 10, Masters in view of Finlinson discloses the measurement circuit of claim 8 wherein the measurement circuit applies the measurement signal to the input during the latter portion of the second time interval (col. 11, lines 4-5, excitation of the LED occurs after the ambient signal has been stored).
Regarding claim 11, Masters discloses a measurement circuit comprising: 
a measurement channel circuit configured to receive an input signal from an input of the measurement circuit and measure a value of the input signal  (claims 1 and 2); 
a regulation circuit (200, Fig. 5) configured to regulate the input to a first value during a first time interval (col. 10, lines 60-61 states node 110 [input] is at a constant value during ambient light excitation) and to selectively not regulate the input to the first value during a second time interval (col. 11, lines 35-36 states switches 220 and 320 have the same polarity action, and col. 10, line 68 states the sample and hold circuit is disconnected when the emitter is activated, therefore both circuits are disconnected when the emitter is activated); 
a sampling circuit (300, Fig.5 ) configured to form an ambient signal over at least a portion of the first time interval while the regulation circuit is regulating the input to the first value (col. 11, lines 35-36 states switches 220 and 320 have the same polarity action, and col. 10, line 68 states the sample and hold circuit is disconnected when the emitter is activated, therefore both circuits are disconnected when the emitter is activated); and 
an output circuit of the sampling circuit (buffer 400 and current compensation source 
Masters does not explicitly disclose that the sampling circuit forms an average value of the input signal over a plurality of cycles.
However, Finlinson discloses a sampling circuit (S/H 302, Fig. 5) with a variable impedance circuit that can increase its impedance (paragraphs [0063] and [0089] state the resistor of the S/H LP filter 302 is a MOS based resistance), and therefore can form an average value of the input signal over a plurality of cycles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a variable resistance as disclosed by Finlinson in the sampling circuit of Masters in order to control the on-resistance and the cut-off frequency of the filter for a period of time in order to obtain a time-varying average of the input signal, as taught, known, and predictable.
Regarding claim 12, Masters in view of Finlinson discloses the measurement circuit of claim 11 wherein the sampling circuit (300, Fig. 5) terminates forming the [ambient signal] average value in response to the second time interval (col. 10, lines 65-68, a second time interval corresponding to the activation of the emitter device).
Regarding claim 13, Masters in view of Finlinson discloses the measurement circuit of claim 11 wherein the input signal received on the input is a signal from a photo-diode that receives ambient light during the first time interval (col. 10 lines 57-58) and receives light from an LED during the portion of the second time interval (col. 10 lines 65-66).
Regarding claim 16, Masters in view of Finlinson discloses the measurement circuit of 
Masters does not explicitly disclose that the sampling circuit has a variable impedance circuit that outputs an average value.
However, Finlinson discloses a sampling circuit (S/H 302, Fig. 5) with a variable impedance circuit that can increase its impedance (paragraphs [0063] and [0089] state the resistor of the S/H LP filter 302 is a MOS based resistance), and therefore can form an average value of the input signal over a plurality of cycles, and store the [average] output on a capacitor (Cfilt, Fig. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a variable resistance as disclosed by Finlinson in the sampling circuit of Masters in order to control the on-resistance and the cut-off frequency of the filter for a period of time in order to obtain a time-varying average of the input signal, as taught, known, and predictable.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Masters in view of Finlinson further in view of Official Notice.
Regarding claim 14, Masters in view of Finlinson discloses the measurement circuit of claim 11, and Finlinson further discloses that a sampling circuit includes a variable impedance circuit (paragraphs [0063] and [0089] state the resistor of the S/H LP filter 302 is a MOS based resistance).
Masters in view of Finlinson does not explicitly disclose varying an impedance of the variable impedance circuit to reduce a cut-off frequency of a filter.
However, it is well known in the art that by varying the characteristics of a filter, such as .
Allowable Subject Matter
Claims 18-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter:  The method of forming a compensation circuit as claimed, specifically in combination with: filtering the input signal to form a sample signal in response to a change in cut off frequency over a first time interval, and then forming a compensated first signal by removing the sample signal from the first signal, is not taught or made obvious by the prior art of record.  
Claims 4-7, 9, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The measurement circuit as claimed, specifically in combination with:  changing the resistance value of the variable resistance circuit over the specific time period, and transferring the compensation signal to a second capacitor, is not taught or made obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                           
/THANH LUU/Primary Examiner, Art Unit 2878